No. 14256
                    IN THE SUPREME COURT OF THE STATE OF MONTANA
                                     1978



HAROLD EATON,
                        Claimant and Appellant,
         -vs-

THE ANACONDA COMPANY, Employer,
                        Defendant and Respondent.


Appeal from:         Workers' Compensation Court
                     Honorable ~illiamE. Hunt, Judge presiding.
Counsel of Record:
    For Appellant:
         Leonard J. Haxby, Butte, Montana
   For Respondent:
          Stephen Williams and Karla Gray, Butte, Montana


                                         Submitted on briefs: June 28, 1978
                                                                            :: 1978
                                                                >   .

                                                    Decided :   -2 J    !


Filed:   ,      :-
                A     B@
Mr. Justice Daniel J. Shea delivered the Opinion of the Court.

       Claimant appeals from a judgment of the Workers' Compensa-
tion Court denying compensation and concluding that claimant's
back problems for which he was claiming compensation, were
not related to an earlier industrial injury he received on
September 29, 1974.
       Claimant, Harold Eaton, is a former employee of the
Anaconda Mining Company.   His duties with the Anaconda
Company required him to drive the large trucks utilized in
the open pit operations in Butte, Montana. On September 29,
1974, while performing his normal duties, claimant suffered
a compensible injury covered by the Montana Workers' Compensation
Act.    The Anaconda Company, acting as its own insurer,
accepted liability for Eaton's injuries and paid his medical
expenses and time loss for the period during which claimant
was temporarily disabled. Claimant's disability lasted from
September 30, 1974 until October 26, 1974, a period of
approximately three and one-half weeks.
       On October 26, 1974, claimant obtained his doctor's
release and returned to his job with the Anaconda Company.
He worked, apparently without incident, from October 26,
1974 until January 12, 1976, at which time he was laid off
due to a general reduction in force.
       Thereafter, while claimant was unemployed, he began to
experience disabling pains in his lower back.   He consulted
numerous doctors and on December 22, 1976, claimant was
admitted to the Silver Bow General Hospital for a laminectomy.
This first operation did not alleviate the pain, and claimant
consulted Dr. McIntosh of the Missoula Neurosurgical Clinic
in Missoula, Montana.   Dr. McIntosh's treatment apparently
ended claimant's lower back pains.
        After claimant obtained a medical release he filed a
claim with his former employer, the Anaconda Company, alleging
all of his lower back problems stemmed from his September
29, 1974, industrial accident.     Claimant instituted an
action with the Workers' Compensation Court after the Anaconda
Company refused to recognize the compensability of his
claim.
        On March 7, 1978, the Workers' Compensation Court held
claimant had failed to establish by a preponderance of the
credible evidence that there was a causal relationship
between the September 29, 1974 accident and the back problems
suffered in late 1976 and early 1977.    From this adverse
finding, claimant appeals to this Court.
        Claimant raises many issues but all of them can be
distilled into his contention that he established by a
preponderance of the evidence that there was a causal
relationship between the back injury he suffered in 1974 and
the back problems that plagued him in late 1976 and early
1977.     It was claimant's burden to prove by a preponderance
of evidence that his back problems of 1976 and 1977 were
causally related to his September 29, 1974 injury.    This, he
failed to do.
        In attempting to establish a connecting link between
the 1974 injury and his aggrevated injuries of 1976 and
1977, claimant relied almost exclusively on a letter written
by Dr. McIntosh.    The letter stated:
     "From the information that I have at
     hand, the herniated disc which Mr. Eaton
     suffered and recently had treated is believed
     to have been caused from the injury which he
     suffered in 1974. With reasonable medical
     certainty I believe that one could state that
     there is a causal relationship between his
     herniated disc and that injury."
     This letter is the only medical evidence which supported
a causal relationship between the September 29, 1974 accident
and claimant's aggrevated back problems of 1976 and 1977. In
their briefs, both parties refer to depositions taken of Dr.
Davidson as well as Dr. McIntosh.   We note however, that
these depositions were not part of the record before the
Workers' Compensation Court nor are they included in the
record on appeal.    Accordingly, we must base our decision
solely on the letter of Dr. McIntosh and the testimony
introduced to contravert his conclusion.
     Dr. Philip Blom, a chiropractor, first saw claimant on
June 4, 1975.    At that time, Dr. Blom treated claimant for
what he thought to be residual effects of the September 29,
1974 accident.    He treated claimant for three weeks and when
claimant did not appear for a follow-up appointment, Dr.
Blom assumed he no longer had any back problems.
     Almost a year and a half later (December 13, 1976)
claimant again came to Dr. Blom concerning severe back
pains.   Dr. Blom saw claimant twice   on December 13 and
twice on December 14. In his deposition, used as part of the
trial evidence in this case, Dr. Blom testified that he saw
no connection between the original industrial accident and
the later back problems of claimant:
    "Q. Dr. Blom, do you have a professional
    opinion as to whether Mr. Eaton's problems
    on the second occasion when you saw him
    were related to the problems you treated
    him for in the summer of 1975? A. I do
    have an opinion.
    "Q. What is that opinion? A. I cannot
    physically or anatomically relate the
    condition as he presented himself in my
    office in 1976 back to an injury that happened
    two years prior based upon the fact that a
    condition and the acuteness of this condition
    and the etiology of the original injury does
    not lay dormant for that period of time."
     This Court has a limited scope of review.   Where there is
substantial evidence to support the findings of the Workers'
Compensation Court, we will not overturn their decision.      Hayes
v. Aetna Insurance (1978),         Mont   .      , 579 P.2d 1225,
35 St.Rep. 722; Bond v. St. Regis Paper Co. (19771,            Mont    .
          571 P.2d 372, 34 St.Rep. 1227.      We will not substitute
our judgment for that of the trial court as to the weight of
the evidence on questions of fact.
       There is sufficient expert testimony in the record to
support the findings and conclusions of the Workers' Compensa-
tion Court.
       The judgment is affirmed.




We Concur:



    p i e £ Justice
   /             n




           Justices